1

2

3                             UNITED STATES DISTRICT COURT

4                                   DISTRICT OF NEVADA

5                                               ***

6     HAROLD CORDOVA,                                 Case No. 3:19-cv-00388-MMD-CLB

7                                Petitioner,                       ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                              Respondents.
10

11         Respondents have filed an unopposed motion for enlargement of time (second

12   request). (ECF No. 45.) The Court finds that good cause exists to grant the motion.

13         It is therefore ordered that Respondents’ unopposed motion for enlargement of

14   time (ECF No. 45) is granted. Respondents will have up to, and including August 5, 2021,

15   to file an answer to the amended petition (ECF No. 13).

16         DATED THIS 21st Day of June 2021.

17

18
                                               MIRANDA M. DU
19                                             CHIEF UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26

27
28
